Exhibit 23.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement of Owens Realty Mortgage, Inc. on Form S-4 of our report dated March 15, 2011 and March 2, 2012(as to the restatement discussed in our report) on the financial statements of Owens Mortgage Investment Fund, a California Limited Partnership for the year ended December 31, 2010, which appears in such Registration Statement. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/Perry-Smith LLP San Francisco, California October 11, 2012
